Downey, J.
This was an action by the appellants against the appellee, to recover the possession of certain real estate in the city of Evansville. The action was commenced in the Vanderburgh Circuit Court, from which the venue was changed to the Spencer Circuit Court. The complaint is in three paragraphs. The defendant answered in two paragraphs, setting up a claim to the right to occupy the real estate, it being a street in the city, by virtue of a grant from the city council. A demurrer to each of the paragraphs of answer was filed by the plaintiff, and overruled by the court. There was judgment for the defendant.
The overruling of the demurrers to the paragraphs of the answer is the error assigned. According to the principles recognized and applied in Cox v. The Louisville, etc., R. R. Co., 48 Ind. 178, this ruling was wrong.
The judgment is reversed, with costs, and the cause *297remanded, with instructions to sustain the demurrer to the paragraphs of the answer, and for further proceedings.